JUDGMENT

                                       Court of Appeals
                                   First District of Texas
                                       NO. 01-14-00924-CR

                          EX PARTE NII-OTABIL NELSON, Appellant

         Appeal from the 182nd District Court of Harris County. (Tr. Ct. No. 1372073-A).

         This case is an appeal from the order denying habeas relief signed by the trial court on
September 22, 2014. After submitting the case on the appellate record, the Court holds that the
trial court’s order contains no reversible error. Accordingly, the Court affirms the trial court’s
order.

         The Court orders that this decision be certified below for observance.

Judgment rendered June 30, 2015.

Panel consists of Chief Justice Radack and Justices Higley and Massengale.